DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 11/23/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, Applicant claims “describing: geometric, design, and process features of each part in the set of parts”. However, it is not distinctly claimed if the geometric and design data of the set of parts is considered features. Clarification is required. 
	For the purpose of examination, this limitation will be understood as meaning “describing: features of the geometric, design and process of each part in the set of parts”. 
	Applicant then claims in claim 1 “and identifying features of the part from data representations of the part using a deep learning feature extraction algorithm using voxelization of the data representations of the part”. However, it is not distinctly claimed what is the part. The 
	For the purpose of examination, it will be understood as “and identifying features of the part from data representations of each part in the set of parts using a deep learning feature extraction algorithm using voxelization of the data representations of each part in the set of parts”. 
	The previously quoted limitation mentions data representations of the part. It is not immediately clear what the data representation of the part is since the claimed mention numeric feature vectors as well as abstract visualizations of the part. Therefore, the data representation element of the limitation is also not distinctly claimed. 
	For the purpose of examination, the data representation will be understood as being the numeric feature vector. 
	Applicant then claims in claim 1 “and extracting the features of the part for four or greater dimensions comprising the geometric, the design, and the process features”. However, it is not distinctly claimed what is the part. The previous limitation discusses each part in the set of parts. The part that is being claimed in this limitation cannot be ascertained since it is not clear which part this is in reference to. 
For the purpose of examination, it will be understood as and extracting the features of each part in the set of parts for four or greater dimensions comprising the geometric, the design, and the process features.
Further, the claim recites having four or greater dimensions comprising the geometric, design and process features without explaining how the four dimensions can comprise the 3 claimed feature. Therefore, the claim does not distinctly claim what the four or greater dimensions are.

Claim 8 and 15 recite similar limitations and are rejected for similar reasons. 
Claims 1, 8 and 15 and their respective dependent claims are rejected. 

Response to Arguments
Applicant’s arguments, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(b). 
Applicant argues on page 3 that the instant specification teaches 4 categories of dimensions by stating that there are “various geometric, design, process and other appropriate features”. Applicant further states that each category may represent several dimensions by itself such as geometric feature commonly representing 3-dimensions. 
However, 0061 of the instant specification states that “selected features will each represent one dimension, this is, position, of the resulting coding scheme”. The specification does not support that each dimension of a geometric feature will have its own dimension in the resulting coding scheme. The instant specification, under broadest reasonable interpretation, suggests that the geometric feature, an example of which is three dimension feature data, is represented by one dimension of the resulting coding scheme. 
Applicant is invited to schedule an interview to discuss potential clarifying amendments to overcome the above 35 USC 112(	b) rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116